Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing First Eagle Variable Funds 1345 Avenue of the Americas New York, NY 10105 April 30, 2007 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Office of Filings, Information & Consumer Services Re: First Eagle Variable Funds (the Trust), File Nos. 033-96668; 811-09092 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Trusts Prospectus and Statement of Additional Information dated April 30, 2007 do not differ from those contained in Post-Effective Amendment No. 13 to the Trusts Registration Statement on Form N-1A that was filed electronically via EDGAR on April 13, 2007. Sincerely, /s/ Suzan J. Afifi Suzan J. Afifi Vice President and Secretary
